DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, in the reply filed on 5/12/2022 is acknowledged.

Claim Status
Claims 1-20 are pending with claims 1-11 being examined and 12-18 are withdrawn. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate “locking mechanism”, “single mount”, “mounts” in para [41], and ”mount apparatus” in para [29]; reference character “200” has been used to designate “second unit 200” in para [42], “mount rail apparatus” in para [19, 41], and “multiple devices” in para [40].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “ball plunger assembly 120” in para [33, 50, 55].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.\
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “at least one first unit configured to be attached...” in claim 1; “at least one second unit configured to be arranged...” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Because the at least one first unit is later defined in claim 1, the examiner is not interpreting the unit under 112f. For the purpose of prosecution, the examiner interprets the first unit comprising the limitations recited in claim 1 comprising at least one groove and a locking part. 
Because the at least one second unit is later defined in claim 1, the examiner is not interpreting the unit under 112f. For the purpose of prosecution, the examiner interprets the second unit comprising the limitations recited in claim 1 comprising at least one notched rail and at least one mount mechanism. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation "the notched rail" in line 4.  The limitation is unclear as whether the notched rail of claim 2 is different from the at least one notched rail recited in claim 1.  Specifically, is there an additional notched rail?  Is the notched rail for a different unit?  
Claim 3 recites the limitation "the notched rail" in line 4.  The limitation is unclear as whether the notched rail of claim 2 is different from the at least one notched rail recited in claim 1.  Specifically, is there an additional notched rail?  Is the notched rail for a different unit?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tubbs et al (US 20140004020 A1; hereinafter “Tubbs”).
Regarding claim 1, Tubbs teaches an apparatus for mounting a device to a manipulator (Tubbs; Abstract; adjustable pipetter stand), the apparatus comprising: 
- at least one first unit configured to be attached to a part of the manipulator (Tubbs; para [20]; Fig. 2; a support arm 50 of the stand 10), the first unit comprising at least one groove (Tubbs; para [19]; Fig. 2, 3; shaped channel 40 of the receiver 28) and a locking part comprising at least one end (Tubbs; para [19]; Fig. 2; locking tab 42), and 
- at least one second unit configured to be arranged at least partially within the at least one groove of the first unit (Tubbs; para [19]; Fig. 2, 3; the pipetter mount 26 may be constructed from a molded polymer and provides a quick release with respect to the receiver 28), the second unit comprising: 
- at least one notched rail configured to be inserted within the groove of the first unit (Tubbs; para [19]; Fig. 2, 3; a dovetail 38 that is received by a similarly shaped channel 40), 
- at least one mount mechanism configured to be attached to at least one device (Tubbs; para [19]; Fig. 2; the pipetter mount 26 may include a rear portion 32 that is shaped and sized to conform to the body 14 of the pipetter 12), 
wherein the locking part of the first unit has at least a closed position and an open position, so that when the second unit is arranged within the groove (Tubbs; para [19]; Fig. 2, 4; locking tab 42 snaps over a top edge 44 of the dovetail 38… a release arm 46 operatively coupled to the locking tab 42), 
in the closed position the locking part is configured so that said end is inserted into a notch in the top surface of the notched rail, thereby fixing the second unit with respect to the first unit (Tubbs; para [19]; Fig. 2, 3; the dovetail 38, along with the pipetter 12, may slide downwardly into the channel 40 of the receiver 28 until a biased locking tab 42 snaps over a top edge 44 of the dovetail 38), and 
the locking part is configured so that the second unit is movable with respect to the first unit (Tubbs; para [22]; Fig. 4; the receiver 28 and/or the pipetter mount 26 with or without the pipetter 12, may slide onto and along the linear guide rail 30).
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: “When the second unit is arranged within the groove does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 2, Tubbs teaches the apparatus according to claim 1, wherein the locking part comprises at least one ball plunger and wherein the first unit is configured so the ball of said ball plunger is inserted into a notch in the top surface of the notched rail (Tubbs; para [22]; Fig. 3; knob 72, lever, or other manipulation device allows the user to reversibly secure the stud 68 relative to the web 58 of the linear guide rail 30).   
Regarding claim 3, Tubbs teaches the apparatus according to claim 1, wherein the locking part comprises at least one second end and wherein the first unit is configured so that said second end is inserted into a second notch in the top surface of the notched rail when the locking part is in the closed position (Tubbs; Fig. 3).  Examiner notes the second notch is interpreted as the top of the mount 26.  
Note: “When” a the locking part is in the closed position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 4, Tubbs teaches the apparatus according to claim 3, wherein said first and second ends are not inserted into said first or second notches in the top surface of the notched rail when the first unit locking part is in the open position (Tubbs; para [19]; Fig. 4; a release arm 46 operatively coupled to the locking tab 42).  Examiner indicates that the first and second ends are not connected with the first or second notches if the first unit is open, because the pipetter mount is released. 
Note: “When” the first unit is in the closed position… the first unit locking part is in the open position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 5, Tubbs teaches the apparatus according to claim 2, wherein the first unit is configured so that the ball plunger retracts from the notch when the mount rail is moved in a first direction (Tubbs; para [22]; knob 72, lever, or other manipulation device allows the user to reversibly secure the stud 68 relative to the web 58 of the linear guide rail 30).  
Note: “When” the mount rail is moved in a first direction does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 6, Tubbs teaches the apparatus according to claim 1, wherein the first unit comprises a locking shaft having an asymmetrical cross-section so that the locking shaft has at least a first diameter and a second diameter (Tubbs; para [22]; The support arm 50 supports the linear guide rail 30 in the z-direction such that the guide block 48, with the receiver 28 and/or the pipetter mount 26 with or without the pipetter 12, may slide onto and along the linear guide rail 30… A knob 72, lever, or other manipulation device allows the user to reversibly secure the stud 68 relative to the web 58 of the linear guide rail 30).  Examiner indicates the knob is used to secure the first unit and interprets the first diameter as locking the first unit, and the second diameter as allowing movement. 
Regarding claim 7, Tubbs teaches the apparatus according to claim 6, wherein the open position of the first unit corresponds to the first diameter of the locking shaft and the closed position of the first unit corresponds to the second diameter of the locking shaft (Tubbs; para [22]; The support arm 50 supports the linear guide rail 30 in the z-direction such that the guide block 48, with the receiver 28 and/or the pipetter mount 26 with or without the pipetter 12, may slide onto and along the linear guide rail 30… A knob 72, lever, or other manipulation device allows the user to reversibly secure the stud 68 relative to the web 58 of the linear guide rail 30).  Examiner indicates the knob is used to secure the first unit and interprets the first diameter as locking the first unit, and the second diameter as allowing movement.
Regarding claim 11, Tubbs teaches the apparatus according to claim 1, wherein the manipulator is a liquid handling system and the device is a pipette or liquid dispensing means (Tubbs; para [18]; Fig. 1; an adjustable stand 10 for use with a pipetter 12).  Examiner notes that the “manipulator and device” are not part of the claimed apparatus as the limitations are not positively recited in the body of claim 1, thus the limitation is not required and relates to intended use. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tubbs in view of Muraishi et al (US 20070053797 A1; hereinafter “Muraishi”).
Regarding claim 8, Tubbs teaches the apparatus according to claim 1, with at least one groove (see above). 
Tubbs does not teach wherein at least one groove of the first unit has a profile which is configured to self- center at least one counterpart object.
However, Muraishi teaches an analogous of a fluid dispenser (Muraishi; Abstract) comprising at least one groove of a first unit (Muraishi; para [105]; Fig. 8; slidable projection 109) has a profile which is configured to self-center at least one counterpart object (Muraishi; para [108]; Fig. 8; the second guide mechanism 105 guides the second pipette head 102 vertically in the Z direction relative to the first pipette head 101).  It would have been obvious to one of ordinary skill in the art by the effective to have modified the first unit of Tubbs to have a profile which is configured to self-center as taught by Muraishi, because Muraishi teaches that the slide rail ridge is engaged with the slidable projection to position the pipette nozzles (Muraishi; para [107, 108]). 
Regarding claim 9, Tubbs teaches the apparatus according to claim 1, with the first unit  (see above).
Tubbs does not teach wherein the first unit comprises at least a first spring and a second spring.
However, Muraishi teaches an analogous of a fluid dispenser (Muraishi; Abstract) comprising a first unit further comprising at least a first spring and a second spring (Muraishi; para [110]; Fig. 6; tension coil springs 132).  It would have been obvious to one of ordinary skill in the art by the effective to have modified the first unit of Tubbs to comprise a first and second spring as taught by Muraishi, because Muraishi teaches that the springs connect the first and second pipeete heads to move together (Muraishi; para [110]). 
Regarding claim 10, Tubbs teaches the apparatus according to claim 1, with the first unit  (see above).
Tubbs does not teach wherein the first unit comprises at least four grooves.
However, Muraishi teaches an analogous of a fluid dispenser (Muraishi; Abstract) comprising a first unit wherein the first unit comprises at least four grooves (Muraishi; para [111, 130]; Fig. 8; comb tooth shape are formed with each of the first and second pipette heads 101 and 102; examiner notes that the pipette assembly may be one, two, or four or more; and interprets the spacing between each nozzle to be a groove).  It would have been obvious to one of ordinary skill in the art by the effective to have modified the first unit of Tubbs to comprise at least four grooves as taught by Muraishi, because Muraishi teaches that the pipette nozzles and the aspiration pipette nozzles are inserted in a slidable manner (Muraishi; para [108]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798